Case 3:19-cv-19145-BRM-TJB Document 39 Filed 11/20/19 Page 1 of 1 PageID: 309




                            UNITED STATES DISTRICT COURT
                               DISTRICT OF NEW JERSEY
                                      MINUTES



NEWARK
Judge: BRIAN R. MARTINOTTI                                 Date: 11/20/2019
Court Reporter: Megan McKay Soule                          Docket No: 3:19-19145


Title of the Case:

DAVID M. GRECO
v.
GURBIR GREWAL, et al

Appearances:

Albert J. Rescinio & Erik W. Mueller, Attorneys for Plaintiff
Stuart Feinblatt, Asst Attorney General, Attorney for Defendants


Nature of Proceedings:

Return date on Show Cause Hearing
Argument Held
Court Reserved decision.
                                                   Lissette Rodriguez, Courtroom Deputy


Commenced:      2:00 pm
Concluded:      3:15 pm
